Exhibit 10.1 

AMENDMENT TO PUT OPTION AGREEMENT

This Amendment to Put Option Agreement (“Amendment”), dated effective as of
April 7, 2020 (the “Effective Date”), is made by and between Allied Esports
Entertainment, Inc., a Delaware corporation (the “Company”), and Lyle A. Berman
(the “Investor”).

A. The Company and Investor previously entered into that certain Put Option
Agreement dated effective February 25, 2020 (the “Agreement”). Capitalized terms
have the meanings set forth in the Agreement.

B. On March 9, 2020, the Company delivered to Investor a Notice of Option
Exercise (the “Notice”) to exercise the Option.

C. The parties have agreed to amend the terms of the Agreement to cause the
Closing to occur no later than May 15, 2020.

Now, Therefore, the parties hereto, intending to be legally bound, hereby agree
as follows:

AMENDMENT

1.                  Closing Date. Notwithstanding anything to the contrary set
forth in the Agreement and Notice, the parties agree to cause the Closing to
occur no later than May 15, 2020, at which time Investor shall purchase all of
the Option Shares available for purchase.

2.                  No Other Modification. Except as expressly set forth herein,
the Agreement shall remain in full force and effect and shall not be modified by
this Amendment.

3.                  Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute the same agreement.

Signature Page Follows

 



 



In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.



  COMPANY:       ALLIED ESPORTS ENTERTAINMENT, INC.       By:  /s/ Frank Ng  
Frank Ng, Chief Executive Officer           INVESTOR:       /s/ Lyle A. Berman  
Lyle A. Berman, Individually

 

 





